DETAILED ACTION
1.	This Final Office Action is in response to the Amendment filed November 10, 2021.  
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claim(s) 1-3, 5, 7, 11-14 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by the Brandt reference (US Patent Publication No. 2013/0233270).
6.	Regarding claim 1, the Brandt reference discloses:
	a steel piston [Abstract] for use in a combustion engine [Abstract] comprising:
	an upper part (24) in which a ring section (28) includes at least one ring groove (30);
	a lower part (FIG. 4) connected to the upper part (24) (FIG. 4), the lower part (FIG. 4) having two opposite skirt wall sections (34); and
	two mutually opposite case walls (36) connecting the two skirt wall sections (34) (FIG. 4), each case wall (36) defining a pin bore (40) surrounded by a piston boss (38) and further 
defining at least one recess (44) positioned in a region around the pin bore (FIG. 4) on an inward surface of the case wall facing a piston stroke axis (FIG. 4).  
Claim Rejections - 35 USC § 103
7.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:

negated by the manner in which the invention was made.

8.	Claim(s) 2 is/are rejected under 35 U.S.C. 103(a) as being unpatentable over the Brandt reference.
9.	Regarding claim 2, the Brandt reference fails to disclose:
wherein the at least one recess in the case wall is positioned in the region between the piston boss and one of the two skirt wall sections.  
It would have been obvious to one of ordinary skill in the art by the effective filing date of the claimed invention to use wherein the at least one recess in the case wall is positioned in the region between the piston boss and one of the two skirt wall sections, since it has been held that rearranging parts of an invention involves only routine skill in the art.  MPEP 2144.04 (VI-C).  
10.	Claim(s) 3 is/are rejected under 35 U.S.C. 103(a) as being unpatentable over the Brandt reference in view of the Short reference (US Patent No. 1,473,127).  
11.	Regarding claim 3, the Brandt reference fails to disclose:
	wherein each case wall further defines at least one aperture positioned in the region around the pin bore.
	The Short reference teaches it is conventional in the art of pistons for internal combustion engines to provide as taught in (FIG. 1) wherein each case wall further defines at least one aperture (16) positioned in the region around the pin bore (FIG. 1).  Such configurations/structures would allow lubricant to be carried to the interior of the piston (Page 1, Column 2, lines 70-96).  
	Thus, it would have been obvious to one of ordinary skill in the art by the effective filing date of the claimed invention to modify the piston of the Brandt reference, such that the piston . 
12.	Claim 4 and 10 is/are rejected under 35 U.S.C. 103 as being unpatentable over the Brandt reference in view of the Braig reference (US Patent Publication No. 2008/0264376).
13.	Regarding claim 4, the Ribeiro reference fails to disclose:
wherein each case wall is positioned inclined by an angle alpha relative to the piston stroke axis.  
	The Braig reference teaches it is conventional in the art of pistons for internal combustion engines to provide as taught in (FIG. 1) wherein each case wall (19) is positioned inclined (FIG. 1) by an angle alpha (Beta in (FIG. 1)) relative to a piston stroke axis (A) (FIG. 1).  Such configurations/structures would allow reduction of cracks in the box walls [Paragraph 0011].  
	Thus, it would have been obvious to one of ordinary skill in the art by the effective filing date of the claimed invention to modify the piston of the Ribeiro reference, such that the piston further includes wherein each case wall is positioned inclined by an angle alpha relative to a piston stroke axis, as clearly suggested and taught by the Braig reference, in order to allow reduction of cracks in the box walls [Paragraph 0011]. 
14.	Regarding claim 10, the Ribeiro reference fails to disclose:
wherein each case wall is positioned inclined by an angle alpha relative to the piston stroke axis.
The Braig reference teaches it is conventional in the art of pistons for internal combustion engines to provide as taught in (FIG. 1) wherein each case wall (19) is positioned inclined (FIG. 1) by an angle alpha (Beta in (FIG. 1)) relative to a piston stroke axis (A) (FIG. 1).  
	Thus, it would have been obvious to one of ordinary skill in the art by the effective filing date of the claimed invention to modify the piston of the Ribeiro reference, such that the piston further includes wherein each case wall is positioned inclined by an angle alpha relative to a piston stroke axis, as clearly suggested and taught by the Braig reference, in order to allow reduction of cracks in the box walls [Paragraph 0011].  
15.	Claim(s) 5, 7, 11, 12, and 17  is/are rejected under 35 U.S.C. 103(a) as being unpatentable over the Brandt reference in view of the Ribeiro reference (US Patent Publication 2002/0046593).
16.	Regarding claim 5, the Brandt reference fails to disclose:
wherein an excavation groove is defined in a pin surface of the pin bore in at least one of the two case walls.
The Ribeiro reference teaches it is conventional in the art of pistons for internal combustion engines to provide as taught in (FIG. 3) wherein an excavation groove is defined in a pin surface of the pin bore in at least one of the two case walls (FIG. 3).  Such configurations/structures would allow for a piston with the same advantages as a multi-axial forging method [Paragraph 0011].  
Thus, it would have been obvious to one of ordinary skill in the art by the effective filing date of the claimed invention to modify the piston of the Brandt reference, such that the piston further includes wherein an excavation groove is defined in a pin surface of the pin bore in at least one of the two case walls, as clearly suggested and taught by the Ribeiro reference, in order to allow for a piston with the same advantages as a multi-axial forging method [Paragraph 0011].  

	wherein at least one recess extends upwards relative to the piston stroke axis from at least one ring groove in the upper part of the steel piston.  
The Ribeiro reference teaches it is conventional in the art of pistons for internal combustion engines to provide as taught in (FIG. 1) wherein at least one recess (76) extends upwards relative to the piston stroke axis from at least one ring groove (40) in the upper part of the steel piston (FIG. 1).  Such configurations/structures would allow for a piston with the same advantages as a multi-axial forging method [Paragraph 0011].  
The Ribeiro reference discloses the recess extending downwards and not upwards.  It would have been obvious to one having ordinary skill in the art by the effective filing date of the claimed invention to extend the recess upward, since it has been held that a mere reversal of the essential working parts of a device involves only routine skill in the art.  MPEP 2144 (VI-A).  
Thus, it would have been obvious to one of ordinary skill in the art by the effective filing date of the claimed invention to modify the piston of the Brandt reference, such that the piston further includes wherein at least one recess extends upwards relative to the piston stroke axis from at least one ring groove in the upper part of the steel piston, as clearly suggested and taught by the Ribeiro reference, in order to allow for a piston with the same advantages as a multi-axial forging method [Paragraph 0011]. 
18.	Regarding claim 11, the Brandt reference fails to disclose:
wherein an excavation groove is defined in a pin surface of the pin bore in at least one of the two case walls.
The Ribeiro reference teaches it is conventional in the art of pistons for internal combustion engines to provide as taught in (FIG. 3) wherein an excavation groove is defined in a pin surface of the pin bore in at least one of the two case walls (FIG. 3).  Such configurations/structures would allow for a piston with the same advantages as a multi-axial forging method [Paragraph 0011].  

19.	Regarding claim 12, the Brandt reference fails to disclose:
wherein an excavation groove is defined in a pin surface of the pin bore in at least one of the two case walls.
The Ribeiro reference teaches it is conventional in the art of pistons for internal combustion engines to provide as taught in (FIG. 3) wherein an excavation groove is defined in a pin surface of the pin bore in at least one of the two case walls (FIG. 3).  Such configurations/structures would allow for a piston with the same advantages as a multi-axial forging method [Paragraph 0011].  
Thus, it would have been obvious to one of ordinary skill in the art by the effective filing date of the claimed invention to modify the piston of the Brandt reference, such that the piston further includes wherein an excavation groove is defined in a pin surface of the pin bore in at least one of the two case walls, as clearly suggested and taught by the Ribeiro reference, in order to allow for a piston with the same advantages as a multi-axial forging method [Paragraph 0011].  
20.	Regarding claim 17, the Brandt reference fails to disclose:
wherein at least one recess extends downwards relative to the piston stroke axis from at least one ring groove in the upper part of the steel piston.  
The Ribeiro reference teaches it is conventional in the art of pistons for internal combustion engines to provide as taught in (FIG. 1) wherein at least one recess (76) extends downwards relative to the piston stroke axis from at least one ring groove (40) in the upper part 
Thus, it would have been obvious to one of ordinary skill in the art by the effective filing date of the claimed invention to modify the piston of the Brandt reference, such that the piston further includes wherein at least one recess extends downwards relative to the piston stroke axis from at least one ring groove in the upper part of the steel piston, as clearly suggested and taught by the Ribeiro reference, in order to allow for a piston with the same advantages as a multi-axial forging method [Paragraph 0011].  
21.	Claim 6, 9, 14-16, and 18 is/are rejected under 35 U.S.C. 103 as being unpatentable over the Ribeiro reference in view of the Brandt reference.
22.	Regarding claim 6, the Ribeiro reference fails to disclose:
	wherein a recess extends from the excavation groove towards at least one end of the pin bore.  
	The Brandt reference teaches it is conventional in the art of pistons for internal combustion engines to provide as taught in (FIG. 4) wherein a recess extends from the excavation groove towards at least one end of the pin bore (FIG. 4 illustrates that there is an excavation groove on the first part of the pin bore where it opens to the outside of the piston and there is also a recess formed therein that extends from the excavation groove on the outermost end of the pin bore).  Such configurations/structures would allow a textured pin bore (FIG. 4).  
	Thus, it would have been obvious to one of ordinary skill in the art by the effective filing date of the claimed invention to modify the piston of the Ribeiro reference, such that the piston further includes wherein a recess extends from the excavation groove towards at least one end 
of the pin bore, as clearly suggested and taught by the Brandt reference, in order to allow a textured piston pin bore (FIG. 4). 

	reworking the piston blank by a machining process.
	The examiner takes Official Notice that it is well known in the art of pistons to rework a piston blank using a machining process for the purpose of removing unwanted material.    
24.	Regarding claim 14, the Ribeiro reference discloses:
a method for producing a steel piston for a combustion engine (the piston of (FIG. 1) must have been produced by some method), the piston (10) having an upper part (18) having a ring section (38) including at least one ring groove (40), a lower part (FIG. 1) connected to the upper part (18) and having two opposite skirt wall sections (26), and two mutually opposing case walls (28) connecting the skirt wall sections (26), each case wall (28) having a pin boss (20) defining a pin bore (30), the method comprising:
implementing through a material displacement process in a piston blank for the steel piston [Paragraph 0036—the transverse forging operation performed on the lower crown part (14) reduces the bulk of the material in the strut portions 28, which is displaced elsewhere to provide material for the formation of adjacent features of the lower crown part).
The Ribeiro reference discloses the invention as essentially claimed.  However, the Ribeiro reference fails to disclose the two case walls each defining a recess positioned in a region around the pin bore on an inward surface of the case wall facing a piston stroke axis.
The Brandt reference teaches it is conventional in the art of pistons for internal combustion engines to provide as taught in (FIG. 4) two case walls each defining a recess positioned in a region around the pin bore on an inward surface of the case wall facing a piston stroke axis (FIG. 4).  Such configurations/structures would allow for increased undercrown surface area, thereby increasing the transfer of heat from the crown portion to the cooling oil during operation of the engine [Paragraph 0028].  
Thus, it would have been obvious to one of ordinary skill in the art by the effective filing date of the claimed invention to modify the method of the Ribeiro reference, such that the 
25.	Regarding claim 15, the Ribeiro reference fails to disclose:
	an excavating groove positioned in a pin surface of the respective pin bores; and 
	a recess extending from the excavation groove inward toward the piston stroke axis.
The Brandt reference teaches it is conventional in the art of pistons for internal combustion engines to provide as taught in (FIG. 4) an excavating groove positioned in a pin surface of the respective pin bores; and a recess extending from the excavation groove inward toward the piston stroke axis (FIG. 4).  Such configurations/structures would allow for a textured bore (FIG. 4).  
The Brandt reference discloses the recess extending outward instead of inward.  It would have been obvious to one having ordinary skill in the art by the effective filing date of the claimed invention to extend the recess inward, since it has been held that a mere reversal of the essential working parts of a device involves only routine skill in the art.  MPEP 2144 (VI-A).  
Thus, it would have been obvious to one of ordinary skill in the art by the effective filing date of the claimed invention to modify the method of the Ribeiro reference, such that the method includes an excavating groove positioned in a pin surface of the respective pin bores; and a recess extending from the excavation groove inward toward the piston stroke axis, as 
26.	Regarding claim 16, the Ribeiro reference fails to disclose:
	wherein the recess extending from the excavation groove extends inward toward the piston stroke axis.  
	The Brandt reference teaches it is conventional in the art of pistons for internal combustion engines to provide as taught in (FIG. 4) wherein the recess extending from the excavation groove extends inward toward the piston stroke axis (FIG. 4).  Such configurations/structures would allow for a textured bore (FIG. 4).  
The Brandt reference discloses the recess extending outward instead of inward.  It would have been obvious to one having ordinary skill in the art by the effective filing date of the claimed invention to extend the recess inward, since it has been held that a mere reversal of the essential working parts of a device involves only routine skill in the art.  MPEP 2144 (VI-A).  
Thus, it would have been obvious to one of ordinary skill in the art by the effective filing date of the claimed invention to modify the method of the Ribeiro reference, such that the method includes wherein the recess extending from the excavation groove extends inward toward the piston stroke axis, as clearly suggested and taught by the Brandt reference, in order to allow for a textured bore (FIG. 4).  
27.	Regarding claim 18, the Ribeiro reference further discloses:
	at least one recess extending upwards relative to the piston surface from the at least one ring groove in the upper part of the steel piston (FIG. 1).  
	The Ribeiro reference teaches the recess extends downward instead of upwards. It would have been obvious to one having ordinary skill in the art by the effective filing date of the .
Response to Arguments
28.	Applicant’s arguments with respect to the pending claims have been considered but are moot because the new ground of rejection provides completely different grounds of rejections based on different organization of the applied references.  
Conclusion
29.	Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHARLES JOSEPH BRAUCH whose telephone number is (313)446-6511.  The examiner can normally be reached on Monday-Friday 9:00 AM to 6 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/CHARLES JOSEPH BRAUCH/
Examiner
Art Unit 3747

/JACOB M AMICK/Primary Examiner, Art Unit 3747